Case 1:18-cv-01987-KMT Document 45 Filed 06/27/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01987-KMT

ERIC TYLER VETTE

       Plaintiff,

v.

K-9 UNIT DEPUTY SANDERS
SERGEANT GUSTON
K-9 DEPUTY OX

       Defendants.


     DEFENDANTS’ NOTICE OF MAILING OF REPLIES [ECF #41], [ECF #42], AND
                           [ECF #43 AND #43-1]


       Sergeant Keith Sanders (incorrectly captioned as “K-9 UNIT DEPUTY SANDERS”) and

Sergeant Steve Gustin (incorrectly captioned as “SERGEANT GUSTON”) (“Defendants”), by and

through their attorneys of Fowler, Schimberg, Flanagan & McLetchie, P.C., submit this Notice of

Mailing and state as follows:

       1.      The Court granted these Defendants an extension of time to file Replies to

Plaintiff’s Response [ECF #38] to these Defendants’ Motion to Strike [ECF #27], Sergeant

Gustin’s Motion to Dismiss [ECF #28], and Sergeant Sanders’ Motion to Dismiss Or, In the

Alternative, Motion for Summary Judgment [ECF #29], up to and through May 29, 2019. See

Minute Order (May 23, 2019) [ECF #40].


       2.      Defendants filed the following three Replies on the deadline of May 29, 2019:

               a.     ECF #41: Reply in Support of Defendants’ Motion to Strike “K-9 Deputy
                      Ox” Pursuant to Fed. R. Civ. P. 12(f);
Case 1:18-cv-01987-KMT Document 45 Filed 06/27/19 USDC Colorado Page 2 of 4




               b.      ECF #42: Reply in Support of Defendant Gustin’s Motion to Dismiss
                       Pursuant to Fed. R. Civ. P. 12(b)(6) [ECF #28];

               c.      ECF #43 and #43-1: Reply in Support of Defendant Sanders’ Motion to
                       Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) or, in the Alternative, Motion
                       for Summary Judgment Pursuant to Fed. R. Civ. P. 56 [ECF #29], with
                       photos attached as “Defendant’s Exhibit C.”

       3.      The Certificates of Service to the above Replies, which are signed by the

undersigned, state that the Replies were filed with the Clerk of Court using the CM/ECF system,

as well as by U.S. Mail to Plaintiff at the Sterling Correctional Facility.

       4.      The undersigned was travelling on May 29, 2019, and arranged for another person

in her office to submit the Replies using the CM/ECF system.

       5.      The person who performed the filing using CM/ECF mistakenly believed that the

Clerk of Court mailed out filings to pro se prisoner litigants.

       6.      This discrepancy came to the undersigned’s attention after Plaintiff filed a

Response in reference to the Court’s Minute Order granting the Defendants’ Motion for Extension

of Time [ECF #39] to file the Replies. See Pl. Response [ECF #44]. Upon investigating further,

the undersigned discovered the Replies were mistakenly not mailed by and from the undersigned’s

office to Plaintiff on May 29, 2019.

       7.      To correct this discrepancy, the undersigned has caused a copy of each Reply,

Defendant’s Exhibit C, and a copy of this Notice, to be mailed today, June 27, 2019, via U.S. Mail

to Plaintiff at the following address:

                                      Eric Tyler Vette, Pro Se
                                           DOC #180289
                                Sterling Correctional Facility (SCF)
                                           P.O. Box 6000
                                         Sterling, CO 80751

       8.      Proof of mailing via U.S. Mail on June 27, 2019 is attached as Exhibit A.



                                                  2
Case 1:18-cv-01987-KMT Document 45 Filed 06/27/19 USDC Colorado Page 3 of 4




           DATED this 27th day of June, 2019.


                                      Respectfully Submitted,


                                      /s/ Eden R. Rolland
                                      Andrew R. McLetchie, Atty. No. 34035
                                      Eden R. Rolland, Atty. No. 48877
                                      Fowler, Schimberg, Flanagan & McLetchie, PC
                                      350 Indiana Street, Suite 850
                                      Golden, Colorado 80401
                                      Telephone: 303-298-8603
                                      Fax: 303-298-8748
                                      a_mcletchie@fsf-law.com
                                      e_rolland@fsf-law.com
                                      Attorneys for Sgt. Keith Sanders and Sgt. Steve
                                      Gustin




                                         3
Case 1:18-cv-01987-KMT Document 45 Filed 06/27/19 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 27th day of June, 2019, I electronically filed the foregoing
DEFENDANTS’ NOTICE OF MAILING OF REPLIES [ECF #41], [ECF #42], AND [ECF
#43 AND #43-1] with the Clerk of Court using the CM/ECF system, as well as by U.S. Mail to
Plaintiff at the following address:

 Eric Tyler Vette
 DOC #180289
 Sterling Correctional Facility (SCF)
 P.O. Box 6000
 Sterling, CO 80751




                                                    /s/ Eden Rolland
                                                    Eden Rolland




                                                4
